Citation Nr: 1634138	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  03-23 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to May 1976.  He also had periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA) following his enlistment in the National Guard in 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

In a November 2006 decision, the Board denied entitlement to service connection for PTSD, tinnitus, and chronic liver disease due to chronic hepatitis C, and determined that new and material evidence had not been received to reopen a claim of entitlement to service connection for a psychiatric disorder (other than PTSD).  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to an August 2008 Memorandum Decision and September 2008 Judgment, the Court vacated the decision with respect to the denials of service connection for PTSD, tinnitus, and chronic liver disease, and affirmed the Board's decision with respect to the denial to reopen a claim for service connection for a psychiatric disorder.  With this procedural background, the psychiatric issue remaining in appellate status is limited to considering of the claim of PTSD.

In February 2010, the Board remanded the matters for further development.  In a rating decision since issued in March 2016, the RO granted service connection for tinnitus and chronic liver disease, so they are no longer at issue since the Veteran did not, in response, perfect an appeal for either the disability ratings or effective date assigned for them.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (indicating he has to separately appeal these "downstream" issues).

Recently, the Veteran submitted additional evidence that included psychiatric medical records.  These records are either cumulative and redundant of evidence previously of file and/or do not address whether the Veteran has a clinical diagnosis of PTSD.  For these reasons, a remand for the RO to have initial consideration of this evidence is not necessary.  
The issue of service connection for hypertension is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Considering the entire period under appeal, the Veteran has not been diagnosed as having PTSD.


CONCLUSION OF LAW

Service connection for PTSD is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

The notice requirements have been met with regard to this claim.  A February 2002 letter notified the Veteran of the information needed to substantiate and complete his claim of service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued the notification letter prior to the adjudication of the issue, the notice was timely.

Regarding the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been secured.  Neither the Veteran nor his representative identified any additional records that could be used to support this claim.

The Veteran was provided several VA examinations in connection with his claim.  The Board finds the examination reports contain adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  The Board finds that the July 2011 examination substantially complied with the remand request.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issue adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2015).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran contends he has PTSD due to service.

Service connection for PTSD requires a medical diagnosis; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The Veteran's STRs do not indicate any PTSD.  His post-service medical records reflect a long history of psychiatric treatment, but also do not indicate a diagnosis of PTSD.

On March 2002 VA examination, the examiner noted the Veteran had a diagnosis of bipolar disorder and polysubstance abuse, which was in remission, but declined to diagnose PTSD.

On July 2011 VA examination, the examiner noted the Veteran described several PTSD stressors, but that he did not fulfill the diagnostic criteria for PTSD, as he did not have intense fear, hopelessness, or horror, or persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness.  The examiner further noted that the Veteran's reported stressors were unrelated to fear of hostile military or terrorist activity, and that his sole psychiatric diagnosis at that time was a schizoaffective disorder.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has diagnosed PTSD.  Although there are records in which a clinician questions the Veteran's psychiatric diagnosis, and indicates that PTSD has to be ruled out, subsequent evaluations confirm that the diagnosis is other than PTSD.  In this regard, the Board finds that the record, to include review of the recent VA examination, confirm that the Veteran does not meet the diagnostic criteria for PTSD..  There is no indication of a PTSD diagnosis during any period in appellate status or a period near in time to the period in appellate status.

Here, because there is no diagnosis of PTSD, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



REMAND

The Board finds that additional development is necessary before a decision may be rendered regarding the issue of service connection for hypertension.

The Veteran has submitted several statements and articles relating his current hypertension to chronic pain.  In light of these statements, a VA examination should be provided to determine whether hypertension is caused or aggravated by his service-connected low back or right knee disabilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should secure for association with the record updated (to the present) records of any/all VA or private treatment the Veteran has received for the hypertension on appeal; this specifically includes treatment records from the VA Caribbean Healthcare System from April 2009 to the present.

2. After completing directive (1), the AOJ should schedule the Veteran for a VA examination by an appropriate medical doctor to determine the nature, extent and etiology of his hypertension.  Based on the record, the examiner should provide responses to the following:

(a) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is related to service?

(b) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension is proximately due to his service-connected disabilities, to especially include his low back disability and/or right knee disability?  It is requested that the rationale for this opinion include some discussion regarding the Veteran's statements and article submissions relating hypertension to chronic pain.

(c) Is it at least as likely as not (a 50% or higher degree of probability) that the Veteran's hypertension has been aggravated by his service-connected disabilities, to especially include his low back disability and/or right knee disability?  Aggravation is an increase in severity beyond the natural progress of the disorder.  It is requested that the rationale for this opinion include some discussion regarding the Veteran's statements and article submissions relating hypertension to chronic pain.

Detailed reasons for all opinions should be provided.

3. The AOJ should then review the obtained VA examination report to ensure that the opinions contained therein are responsive to the questions posed.

4. The AOJ should then review the record and readjudicate the claim on appeal.  If the issue remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


